DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 
Response to Amendment

	As a result of the amendment, all objections and rejections are withdrawn and the case is in condition for allowance.

Allowable Subject Matter

Claims 1-24 are allowed.

The following is a statement of reasons for the indication of allowance.  The closest references found based on the examiner's search are:
	United States Patent App. Pub. No. 2017/0153801 to Kim et al., which discloses a medical imaging apparatus;
	United States Patent App. Pub. No. 2011/0156704 to Boernert et al., which discloses B1-mapping and B1L-shimming for MRI; and
	United States Patent No. 10,126,383 to Blasche et a., which discloses an RF pulse alignment.

However, the references taken individually or in combination neither disclose nor fairly suggest the following limitations of the allowed claims:
	in claim 1, "A method for operating a magnetic resonance apparatus, comprising the steps of . . . measuring for each of the plurality of external field modes, an associated internal RF magnetic field produced within the subject or object; generating, via the coil former, a combination of external modes, using information from the measuring step, to produce a target internal RF magnetic field in the subject or object;"

	in claim 13, "A non-transitory computer-readable medium, having stored thereon a computer program executable by a computing device for operating a magnetic resonance apparatus, the computer program comprising a plurality of code sections for causing the computing device to perform steps comprising . . . measuring for each of the plurality of external field modes, an associated internal RF magnetic field produced within the subject or object; generating, via the coil former, a combination of external modes, using information from the measuring step, to produce a target internal RF magnetic field in the subject or object;"
	in combination with all other limitations.

Claims 2-6 & 19-20, 8-12 & 21-22, and 14-18 & 23-24 are allowed as being dependent on claims 1, 7, and 13, respectively.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert P Alejnikov whose telephone number is (571)270-5164.  The examiner can normally be reached on 10:00a-6:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 






/ROBERT P ALEJNIKOV JR/Examiner, Art Unit 2868   

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                                                       
3/10/21